 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11
     Jason Toranto, an individual,                 Case No. 16-cv-1709-JAH-NLS
12
                  Plaintiff,                       ORDER REGARDING
13                                                 MANDATORY SETTLEMENT
           v.                                      CONFERENCE
14
     Daniel Jaffurs, an individual, et al.,
15
                  Defendants.
16
17
18         The Court ORDERS the following with respect to the parties’ upcoming
19 Mandatory Settlement Conference:
20         •      Plaintiff Jason Toranto and his counsel are ordered to appear on
21                October 21, 2019 at 10:00 a.m.
22         •      Defendants Children’s Hospital of Orange County and CHOC Medical
23                Staff and their counsel are ordered to appear on October 22, 2019 at
24                10:00 a.m.
25         •      Defendant Daniel Jaffurs and his counsel are ordered to appear on
26                October 22, 2019 at 11:00 a.m.
27         •      Defendants Amanda Gosman, Rady’s Children Specialists of San
28                Diego, and Rady Children’s Medical Staff and their counsel are ordered

                                               1                   Case No. 16-cv-1709-JAH-NLS
 1             to appear on October 22, 2019 at 2:00 p.m.
 2       •     On October 22, 2019, Plaintiff and his counsel do not have to
 3             personally appear but must remain available on standby via telephone
 4             to communicate with the Court and respond to any settlement
 5             overtures.
 6 All appearances should be made at the Chambers of Judge Stormes, 333 West
 7 Broadway, Suite 1210, San Diego, CA 92101.
 8       IT IS SO ORDERED.
 9 Dated: October 18, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2                   Case No. 16-cv-1709-JAH-NLS
